 



 
THE PHILADELPHIA INSURANCE COMPANIES
2007 CASH BONUS PLAN
Effective as of January 1, 2007
 
1. PURPOSE
 
The purpose of the Plan, as adopted by the Board, subject to shareholder
approval, is to provide performance-based cash bonus compensation for key
executives based on the attainment of one or more performance goals or targets
that are related to the financial success of the Company, and that are
established from time to time by the Committee, as part of an integrated
compensation program which is intended to assist the Company in motivating and
retaining employees of superior ability, industry and loyalty.
 
2. DEFINITIONS
 
The following words and phrases as used herein shall have the following
meanings, unless a different meaning is plainly required by the context:
 
(a) “Board” or “Board of Directors” shall mean the board of directors of the
Company.
 
(b) “Bonus Base” shall mean a percentage of a Participant’s base salary in
effect for the Plan Year that may be any percentage between zero percent (0%)
and one hundred percent (100%). For these purposes, the Participant’s base
salary for the Plan Year shall be the Participant’s actual annual base salary,
unless otherwise specified by the Committee when establishing the Maximum
Percentage Schedule for the Plan Year.
 
(c) “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor thereto.
 
(d) “Committee” shall mean the Compensation Committee of the Board of Directors,
or such other committee established by the Board, in any case consisting
exclusively of two or more Outside Directors, to act as the Committee with
respect to the Plan, or such other committee as may be appointed by the Board of
Directors to act as the Committee with respect to the Plan.
 
(e) “Company” shall mean Philadelphia Consolidated Holding Corp., a Pennsylvania
corporation, and any successor thereto, and shall also, except as otherwise
required by the context, include any other affiliated employer whose employees
are designated by the Committee as a Participant in the Plan.
 
(f) “Covered Employee” means an employee who is a “covered employee” as that
term is defined in Code Section 162(m) and regulations promulgated thereunder.
 
(g) “Designated Beneficiary” shall mean the person, if any, specified in writing
by the Participant to receive any payments due to the Participant in the event
of the Participant’s death. In the event no person is specified by the
Participant, the Participant’s estate shall be deemed to be the Designated
Beneficiary.
 
(h) “Effective Date” shall mean January 1, 2007.
 
(i) “Outside Director” shall mean a member of the Board of Directors who is
treated as an “outside director” for purposes of Code Section 162(m).
 
(j) “Maximum Percentage” shall mean the percentage determined by reference to
the Maximum Percentage Schedule established for each Plan Year by the Committee,
which percentage may not exceed two hundred percent (200%).
 
(k) “Maximum Percentage Schedule” shall mean the schedule pursuant to which a
determination of the Participant’s Maximum Percentage is determined, based on
the extent to which the performance goal or goals set forth therein have been
achieved during the Plan Year, which schedule can be varied on a Participant by
Participant basis, all as established at the discretion of the Committee.


1



--------------------------------------------------------------------------------



 



 
(l) “Participant” shall mean those executives the Committee determines are or
are reasonably likely to be Covered Employees and who are designated by the
Committee to participate in the Plan from time to time.
 
(m) “Performance-Based Bonus” shall mean the cash bonus payable to a Participant
under Section 6(a).
 
(n) “Performance Based Compensation Rules” shall mean those provisions of Code
Section 162(m) and regulations promulgated thereunder that provide the rules
pursuant to which compensation that is paid to executives on the basis of
performance is exempt from the limitations on deductibility applicable to
certain compensation paid to executives in excess of $1,000,000.
 
(o) “Plan” shall mean The Philadelphia Insurance Companies 2007 Cash Bonus Plan.
 
(p) “Plan Year” shall mean the taxable year of the Company.
 
3. PARTICIPATION
 
Those key executives as may be designated by the Committee to participate in the
Plan from time to time are the participants in the Plan. Participants under the
Plan for each Plan Year shall be specified no later than the time the Maximum
Percentage Schedule (as described in Section 6(a) below) is established by the
Committee, and may be set forth as part of that Schedule.
 
4. TERM OF PLAN
 
Subject to approval of the Plan by the shareholders of the Company, the Plan
shall be in effect as of the Effective Date, and shall continue until terminated
by the Board of Directors.
 
Notwithstanding the foregoing, the Plan shall only continue in effect to the
extent bonus payments may be characterized as “performance-based compensation”
under the Performance Based Compensation Rules. Such Rules require, among other
things, that material features of the Plan be periodically disclosed to the
Company’s shareholders, and that the continuation of the Plan be subject to the
approval of the Company’s shareholders.
 
5. BONUS ENTITLEMENT
 
A Participant shall be entitled to receive a bonus with respect to a Plan Year
in accordance with the provisions of Section 6 of the Plan only after
certification in writing by the Committee that the performance goals, consistent
with the provisions of Section 6, and as set forth in the Maximum Percentage
Schedule applicable for such Plan Year, have been satisfied. The bonus payment
with respect to a Plan Year shall be payable to the Participant in the next Plan
Year on or before March 15th of such next Plan Year; provided, however, that no
bonus payment shall be made to any Participant who is not employed by the
Company as of the date of such payment. Notwithstanding anything to the contrary
contained herein, no bonus shall be payable under the Plan without the prior
disclosure of the terms of the Plan to the shareholders of the Company and the
approval of the Plan by such shareholders.
 
6. DETERMINATION OF PERFORMANCE-BASED COMPENSATION BONUS
 
(a) Performance-Based Bonus.  Each Participant, or the Designated Beneficiary of
a deceased Participant, may be entitled to a bonus with respect to such Plan
Years as are determined by the Committee that is equal to the “Maximum
Percentage” of the Bonus Base, determined by reference to the Maximum Percentage
Schedule in effect for the Plan Year; provided, however, that any bonus payment
may be reduced or eliminated at the discretion of the Committee, as provided in
Section 6(d) below.
 
(b) Performance Goals.  The Maximum Percentage is the percentage derived from
the Maximum Percentage Schedule established for each Plan Year by the Committee
and set forth on that Plan Year’s Maximum Percentage Schedule, which shall be
based on one or more of the following business criteria (which may be determined
for these purposes either by reference to the Company as a whole or by reference
to any one or more of its subsidiaries, operating divisions or other operating
units): stock price, market share, gross sales, gross revenue, net revenues,
pretax income, operating income, cash flow,


2



--------------------------------------------------------------------------------



 



earnings per share, return on equity, return on invested capital or assets, cost
reductions and savings, return on revenues or productivity, or any variation or
combination of the preceding business criteria. In addition, the Committee may
utilize as an additional performance measure (to the extent consistent with the
Performance Based Compensation Rules) the attainment by a Participant of one or
more personal objectives and/or goals that the Committee deems appropriate,
including, but not limited to, implementation of Company policies, negotiation
of significant corporate transactions, development of long-term business goals
or strategic plans for the Company, or the exercise of specific areas of
managerial responsibility; provided, however, that the measurement of the
Company’s or a participant’s achievement of any of such goals must be
objectively determinable and shall be determined, to the extent applicable,
according to generally accepted accounting principles as in existence on the
date on which the Maximum Percentage Schedule for the Plan Year is established.
In all cases, the Committee shall establish the Maximum Percentage Schedule for
each Plan Year no later than 90 days after the beginning of the Plan Year and
shall endeavor to establish such Maximum Percentage Schedule in a manner that is
consistent with the Performance Based Compensation Rules. In the event an
Maximum Percentage Schedule is not established with respect to one or more
Participants for a Plan Year, the Maximum Percentage Schedule for the prior Plan
Year shall be treated as the Maximum Percentage Schedule for such Participant(s)
for the current Plan Year.
 
(c) Maximum Permissible Performance-Based Bonus.  Notwithstanding anything
contained in the Plan to the contrary, no Participant shall be entitled to a
Performance-Based Bonus with respect to any Plan Year in excess of $2,000,000 or
two times the Participant’s base compensation, whichever is less.
 
(d) Committee Discretion.  Notwithstanding the determination of a Participant’s
bonus or bonuses under the provisions of this Section 6 (without regard to this
Section 6(d)), the Committee may, at its sole discretion and at any time prior
to the time a particular bonus is paid, reduce the amount of or totally
eliminate any such bonus or bonuses to the extent the Committee determines that
such reduction or elimination is appropriate under such facts and circumstances
as the Committee deems relevant. In no event shall the Committee have the
authority to increase the amount of any Participant’s bonus or bonuses as
determined under the provisions of the Plan and taking into account the Maximum
Percentage Schedule as initially established for a Plan Year and the terms and
conditions initially established with respect to a Transaction Bonus.
 
7. COMMITTEE
 
(a) Powers.  The Committee shall have the power and duty to do all things
necessary or convenient to effect the intent and purposes of the Plan and not
inconsistent with any of the provisions hereof, whether or not such powers and
duties are specifically set forth herein, and, by way of amplification and not
limitation of the foregoing, the Committee shall have the power to:
 
(i) provide rules and regulations for the management, operation and
administration of the Plan, and, from time to time, to amend or supplement such
rules and regulations;
 
(ii) construe the Plan, which construction, as long as made in good faith, shall
be final and conclusive upon all parties hereto; and
 
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
the Plan in such manner and to such extent as it shall deem expedient to carry
the same into effect, and it shall be the sole and final judge of when such
action shall be appropriate.
 
The resolution of any questions with respect to payments and entitlements
pursuant to the provisions of the Plan shall be determined by the Committee, and
all such determinations shall be final and conclusive.
 
(b) Indemnity.  No member of the Committee shall be directly or indirectly
responsible or under any liability by reason of any action or default by him as
a member of the Committee, or the exercise of or failure to exercise any power
or discretion as such member. No member of the Committee shall be liable in any
way for the acts or defaults of any other member of the Committee, or any of its
advisors, agents or representatives. The Company shall indemnify and save
harmless each member of the


3



--------------------------------------------------------------------------------



 



Committee against any and all expenses and liabilities arising out of his own
membership on the Committee.
 
(c) Compensation and Expenses.  Members of the Committee shall receive no
separate compensation for services other than compensation for their services as
members of the Board of Directors, which compensation can include compensation
for services at any committee meeting attended in their capacity as members of
the Board of Directors. Members of the Committee shall be entitled to receive
their reasonable expenses incurred in administering the Plan. Any such expenses,
as well as extraordinary expenses authorized by the Company, shall be paid by
the Company.
 
(d) Participant Information.  The Company shall furnish to the Committee in
writing all information the Company deems appropriate for the Committee to
exercise its powers and duties in administration of the Plan. Such information
shall be conclusive for all purposes of the Plan and the Committee shall be
entitled to rely thereon without any investigation thereof; provided, however,
that the Committee may correct any errors discovered in any such information.
 
(e) Inspection of Documents.  The Committee shall make available to each
Participant and his Designated Beneficiary, for examination at the principal
office of the Company (or at such other location as may be determined by the
Committee), a copy of the Plan and such of its records, or copies thereof, as
may pertain to any benefits of such Participant and beneficiary under the Plan.
 
8. EFFECTIVE DATE, TERMINATION AND AMENDMENT
 
(a) Effective Date of Participation in Plan.  Subject to shareholder and
Committee approval of the Plan, the Plan shall be effective as of the Effective
Date, and Participants who have been designated by the Committee as eligible for
bonuses with respect to the Plan Year that commenced as of the Effective Date
shall participate in the Plan pursuant to the terms of the Maximum Percentage
Schedule as applicable to each such Participant.
 
(b) Amendment and Termination of the Plan.  The Plan may be terminated or
revoked by the Board at any time and amended by the Board from time to time,
provided that neither the termination, revocation or amendment of the Plan may,
without the written approval of the Participant, reduce the amount of a bonus
payment that has been determined by the Committee to be due and payable, but has
not yet been paid; and provided further that no modification to the Plan that
would increase the amount of any bonus payable hereunder beyond the amount
determined pursuant to Section 6 of the Plan shall be effective without
(i) approval by the Committee, (ii) disclosure to the shareholders of the
Company of such modification, and (iii) approval of such modification by the
shareholders of the Company in a separate vote that takes place prior to the
payment of any bonuses under such modified Plan provisions. The Plan may also be
modified or amended by the Committee, as it deems appropriate, in order to
comply with the Performance Based Compensation Rules.
 
9. MISCELLANEOUS PROVISIONS
 
(a) Unsecured Creditor Status.  A Participant entitled to a bonus payment
hereunder shall rely solely upon the unsecured promise of the Company, as set
forth herein, for the payment thereof, and nothing herein contained shall be
construed to give to or vest in a Participant or any other person now or at any
time in the future, any right, title, interest, or claim in or to any specific
asset, fund, reserve, account, insurance or annuity policy or contract, or other
property of any kind whatever owned by the Company, or in which the Company may
have any right, title, or interest, now or at any time in the future.
 
(b) Other Company Plans.  It is agreed and understood that any benefits under
this Plan are in addition to any and all benefits to which a Participant may
otherwise be entitled under any other contract, arrangement, or voluntary
pension, profit sharing or other compensation plan of the Company, whether
funded or unfunded, and that this Plan shall not affect or impair the rights or
obligations of the Company or a Participant under any other such contract,
arrangement, or voluntary pension, profit sharing or other compensation plan.


4



--------------------------------------------------------------------------------



 



 
(c) Separability.  If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby, and shall continue in effect and application to its fullest
extent.
 
(d) Continued Employment.  Neither the establishment of the Plan, any provisions
of the Plan, nor any action of the Committee shall be held or construed to
confer upon any Participant the right to a continuation of employment by the
Company. The Company reserves the right to dismiss any employee (including a
Participant), or otherwise deal with any employee (including a Participant) to
the same extent as though the Plan had not been adopted.
 
(e) Incapacity.  If the Committee determines that a Participant or Beneficiary
is unable to care for his affairs because of illness or accident, or is a minor,
any benefit due such Participant or Beneficiary under the Plan may be paid to
his spouse, child, parent, or any other person deemed by the Committee to have
incurred expense for such Participant or Beneficiary (including a duly appointed
guardian, committee, or other legal representative), and any such payment shall
be a complete discharge of the Company’s obligation hereunder.
 
(f) Jurisdiction.  The Plan shall be construed, administered, and enforced
according to the laws of the Commonwealth of Pennsylvania, except to the extent
that such laws are preempted by the Federal laws of the United States of
America.
 
(g) Withholding.  The Participant or the Designated Beneficiary shall make
appropriate arrangements with the Company for satisfaction of any federal, state
or local income tax withholding requirements and Social Security or other tax
requirements applicable to the accrual or payment of benefits under the Plan. If
no other arrangements are made, the Company may provide, at its discretion, for
any withholding and tax payments as may be required.
 
(h) Interpretation.  The Plan is intended to pay compensation only on the
attainment of the performance goals set forth above in a manner that will exempt
such compensation from the limitations on the deduction of certain compensation
payments under Code Section 162(m). To the extent that any provision of the Plan
would cause a conflict with the conditions required for such an exemption or
would cause the administration of the Plan to fail to satisfy the applicable
requirements for the performance-based compensation exemption under Code
Section 162(m), such provision shall be deemed null and void to the extent
permitted by applicable law.


5